Citation Nr: 0210674	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  93-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta. 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
disability of the right shoulder, to include disability of 
the right trapezius muscle.

2.  Entitlement to an evaluation in excess of 10 percent for 
left wrist disability.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
February 1985 and from November 1985 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran's case was remanded for 
additional development in November 1996.  It is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's disability of the right shoulder is 
manifested by an essentially full range of motion for forward 
elevation and abduction, negative x-rays, negative 
impingement sign, no atrophy, no loss of strength, popping of 
the glenohumeral joint with compression, positive 
apprehension sign and pain.

2.  The veteran's residuals of a fractured left wrist are 
manifested by x-ray evidence of arthritis with some decrease 
of grip strength, limitation of palmar flexion to 10 degrees, 
dorsiflexion to 30 degrees, ulnar deviation to 20 degrees, 
and radial deviation to 10 degrees with subjective complaints 
of pain, especially with cold weather and use.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right shoulder disability, to include disability of the 
right trapezius muscle, have not been meet.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.50-4.54, 4.71, 4.73. Diagnostic Codes 5301, 5304 (1996); 
38 C.F.R. §§ 4.1, 4.7, 4.71, 4.71a, 4.73, Diagnostic Codes 
5200, 5201, 5202, 5203, 5301, 5304 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fractured left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from November 1981 to 
February 1985 and from November 1985 to August 1992.  A 
review of the service medical records (SMRs) for his periods 
of service reveals that he suffered a comminuted Colles' 
fracture of the left wrist in a motorcycle accident in July 
1986.  Hospital records at that time reported a significant 
fracture of the distal radius which was offset and had at 
least one or possibly two fracture lines through the 
articular head, one fracture fragment of the distal radius 
was distracted and depressed 1-centimeter (cm).  The carpals 
were dislocated off the major portion of the articular space 
and were depressed along with the fracture.  Ulnar styloid 
dislocation/avulsion was also noted.  A x-ray report noted a 
distal radial fracture dislocation, which had been reduced 
and maintained in position with a plastic splint.  Clinical 
entries dated in September 1986 reported the fracture as 
healed and that the veteran was ready to begin physical 
therapy to improve range of motion and grip strength.  He 
received physical therapy for approximately the next eight 
weeks.

A March 1987 entry noted that the veteran had developed a 
significant limitation in the motion of his left wrist as a 
result of the fracture.  X-rays showed the fracture to be 
healed with no evidence of arthritis at that time.  The main 
residual was a decreased range of motion of approximately 30 
percent when compared to the veteran's dominant right hand.  
Later entries noted several additional complaints related to 
pain in the left wrist after the veteran engaged in sporting 
events.

The SMRs reflect treatment for complaints of right shoulder 
pain in November 1990.  An initial assessment was trigger 
point.  A second entry, also dated in November 1990, reported 
x-ray findings of a questionable narrowing of the C4-C5 disc 
space and rule out nerve impingement.  Additional entries 
documented further complaints of a burning sensation with 
intermittent radicular symptoms.  A May 1991 neurology 
consultation provided an impression of chronic neck and right 
shoulder pain, C5 radiculopathy versus musculoskeletal pain.  
The results of a magnetic resonance image (MRI) performed in 
May 1991 indicated a mild narrowing of the height of the C4-
C5 intervertebral disc, otherwise normal.  A later treatment 
entry noted that the veteran was treated with a trigger point 
injection and an assessment of fibromyositis of the right 
trapezius.

A November 1991 entry noted that the veteran complained of a 
pulled or torn muscle in the right shoulder in the last week.  
An April 1992 orthopedic consultation noted a complaint of 
persistent pain in the right trapezius muscle.  Injections 
had helped for a couple of months.  The veteran also 
complained of tenderness in the right shoulder.  The 
assessment was fibromyositis and possible past rotator cuff 
tear.  The veteran underwent arthroscopic surgery on the 
right shoulder in June 1992.  There are no records of the 
surgery.  A final orthopedic consultation, dated in July 
1992, noted the veteran's recent surgery and that the 
incision was well healed with a full range of motion for the 
shoulder.  The veteran was also noted to have a mild 
limitation of motion of the left wrist.  The impression was 
degenerative C4-C5 disc, described as mild, fibromyositis, 
and degenerative osteoarthritis of the left wrist, secondary 
to an old fracture.  The examiner noted that the veteran 
would continue to have difficulty with his neck and shoulder 
girdle muscles.  The examiner further stated that the left 
wrist would continue to have limitation of motion and pain 
with continuous strenuous use. 

The veteran submitted his claim for disability compensation 
benefits in October 1992.  He also submitted a SF-93, Report 
of Medical History, normally used to accompany a report of a 
physical examination.  The SF-93 was dated in July 1992 and 
reportedly associated with the veteran's separation 
examination, although the actual examination report is not of 
record.  The veteran said that he was still recovering from 
arthroscopic surgery on his right shoulder, and that he still 
experienced continual pain in his right trapezius muscle.  He 
also said that he had occasional pain in his left wrist.  The 
medical reviewer noted that the veteran was treated for right 
trapezius pain of an unknown etiology since 1990 and was 
recovering from right shoulder arthroscopic surgery.

The veteran was afforded a VA general medical examination in 
November 1992.  The veteran complained of pain in the right 
shoulder and neck as well as his left wrist.  He also 
complained of a limitation of motion in the wrist.  He 
reported surgery on the right shoulder in June 1992.  In 
regard to the left wrist, the examiner reported that the 
veteran had flexion to 80 degrees and dorsal flexion to 20 
degrees.  Examination of the right shoulder noted a small, 
anterior surgical scar and a small, posterior, round surgical 
scar.  The range of motion of both shoulders was described as 
normal as was neck movements.  The examiner reported that x-
rays of the left wrist showed minimal arthritic changes.  X-
rays of the right shoulder were interpreted as showing no 
abnormalities.  X-ray examination of the cervical spine was 
reported to be an essentially normal study.  The diagnoses 
were, inter alia, minimal osteoarthritic changes of the left 
wrist, right trapezius condition not found, and status post 
arthroplasty of the right shoulder.

The veteran was granted service connection for postoperative 
residuals of his right shoulder surgery for rotator cuff tear 
and residuals of the fracture of his left wrist in February 
1993.  He was assigned a noncompensable disability rating for 
both disabilities, effective as of the date after his 
separation from service, September 1, 1992.  Service 
connection for a right trapezius condition was not 
established at that time.

The veteran testified at a Travel Board hearing before a 
member of the Board in December 1993.  The veteran felt that 
the November 1992 VA examination was not an adequate 
assessment of the severity of his several disabilities.  He 
said that he had problems with his left wrist to include 
difficulty in picking up heavy objects and pain, especially 
in cold weather.  He felt that he had lost the use of his 
wrist overall.  He said that if he worked for a period of 
time, every movement of the wrist would cause pain.  He 
currently worked as a supply clerk/warehouseman.  He did not 
experience any swelling, numbness or tingling.  He had not 
received any treatment for his left wrist and had been told 
there was nothing more that could be done for it.  He used to 
use a brace but did not currently use one.  He also did not 
take any medications for pain because he could not afford 
them.  In regard to his right shoulder the veteran testified 
that he had difficulty lifting items over his head.  He had 
no further treatment for his right shoulder since his June 
1992 surgery and took no medication.  A change in weather did 
not affect his shoulder.  In regard to his right trapezius 
muscle, the veteran testified that he was treated with 
cortisone injections in service but that the problem never 
went away.  He testified that his current job required him to 
sit at a computer on a constant basis.  He would experience a 
burning sensation in the muscle itself and then shooting 
pains up and down his neck.  

The veteran's case was before the Board in October 1995.  The 
Board granted service connection for sinusitis and remanded 
four other issues, including the current issues on appeal, 
for further development.

The RO contacted the veteran in October 1995 and requested 
that he identify all sources of treatment for his claimed 
conditions.  He was informed that VA would assist in 
obtaining the evidence if he would provide the necessary 
information.  There is no indication in the claims folder 
that the veteran provided any response to the RO's letter.

The veteran was afforded a VA orthopedic examination in 
January 1996.  The examiner reported that the veteran was 
employed as a letter carrier from September 1995.  The 
examiner noted the veteran's history of right shoulder 
surgery and that the veteran said he experienced pain if he 
turned his arm in a certain way although it was described as 
being 90 percent better than before surgery.  The veteran 
used no pain medication and was still able to play golf.  In 
regard to pain in the right trapezius muscle the veteran 
related that the pain was gone by the time he left service 
but returned after he had to sit at a computer for work.  He 
said that he experienced less symptoms with his new job but 
when he experienced pain he would take Goody powder or 
aspirin.

The examiner reported the veteran's range of motion for the 
right shoulder as forward elevation to 180 degrees, backward 
extension to 45 degrees, abduction to 30 degrees [sic] and 
adduction to 180 degrees [sic].  He could externally rotate 
his right shoulder to 90 degrees but had slight pain on 
maneuvering.  He could internally rotate the shoulder 40 
degrees.  There was no evidence of muscle loss and his 
strength was described as normal in both upper extremities.  
There were no findings reported for an examination of the 
left wrist.  The examiner noted that x-rays of the right 
shoulder showed no significant joint disease.  The diagnoses 
were history of fibromyositis involving the right shoulder, 
minimal degenerative joint disease (DJD), by x-ray, of the 
right shoulder joint, and status post reconstructive surgery 
of the right shoulder.

The RO included the veteran's right trapezius muscle claim as 
part of his service-connected residuals for surgery of the 
right shoulder in January 1996.  The veteran's disability 
rating was increased to 10 percent with an effective date of 
September 1, 1992.  

The veteran's case was certified on appeal to the Board in 
May 1996.  In September 1996 the Board wrote to the veteran 
to inform him that the Board member that had conducted the 
hearing in December 1993 was no longer with the Board.  The 
veteran was provided with the opportunity to have another 
hearing at his discretion.  He was informed that he had 30 
days to respond to the Board's letter.  There is no 
indication in the claims folder that the veteran responded.  

The veteran's case was remanded by the Board in November 
1996.  The purpose of the remand was to contact the veteran 
to obtain information regarding any additional medical 
evidence available and to afford him a VA examination.

The RO contacted the veteran in November 1996 and requested 
that he provide information regarding medical care provided 
for his claimed conditions.  He was requested to sign 
authorization forms to allow VA to obtain any pertinent 
records.  There is no indication that the veteran responded 
to the RO's letter.

The veteran was afforded a VA orthopedic examination in 
January 1999.  The veteran complained that his left wrist 
would ache with weather changes, predominantly cold weather.  
He worked as a mail carrier and his wrist sometimes affected 
his grip.  He also had some right shoulder pain with overhead 
activities.  He would take Motrin, as needed, for the pain.  
The examiner remarked that the left wrist had excellent range 
of motion with dorsiflexion to 60 degrees and palmar flexion 
to 70 degrees.  The veteran had good radial and ulnar 
deviation.  No tenderness to palpation at the radiocarpal 
joint.  Sensation was intact throughout.  He had 5/5 
intrinsic motor strength.  He also had a palpable radial 
pulse.  

The examiner said the veteran's right shoulder range of 
motion was symmetric with the left shoulder.  He described 
the right shoulder as having a range of motion of forward 
elevation to 160 degrees.  Internal rotation was to L1 versus 
T6 on the left side.  External rotation was 70 degrees.  The 
veteran had 5/5 strength in the supraspinatus, external and 
internal rotators.  He had a mildly positive impingement sign 
on the right.  The examiner reported a negative cross-arm 
adduction test.  The examiner added that x-rays of the left 
wrist showed mild degenerative changes consistent with post-
traumatic changes.  X-rays of the right shoulder showed no 
evidence of bony abnormalities or DJD.  The impression was 
mild degenerative changes of the left wrist, likely post-
traumatic from the veteran's wrist fracture, and mild rotator 
cuff tendonitis in the right shoulder.  

The veteran was afforded a VA orthopedic examination in April 
2000.  The veteran said that he experienced pain and popping 
with reaching above his head or reaching down and extending 
down or reaching for something on the ground.  This would get 
worse with activity and cause him significant pain, 
especially during working.  He also complained of left wrist 
pain which would be worse with trying to hold any type of 
heavy object, such as his mailbag.  The wrist pain occurred 
with weather changes and was aching in nature.  The examiner 
reported the veteran's range of motion for the left wrist as 
dorsiflexion to 30 degrees, and palmar flexion to 10 degrees.  
The veteran was noted to have pain with extension in the 
extreme of motion.  His radial deviation was approximately 10 
degrees and ulnar deviation of 20 degrees.  He had decreased 
grip strength on the left, 4/5 versus 5/5 on the right.  

In regard to the right shoulder the examiner said that the 
veteran had a full range of motion which was equal to the 
left shoulder.  There was forward elevation to approximately 
160 degrees, abduction of approximately 160 degrees, internal 
rotation to T11 on the right and T7 on the left.  He had a 
negative impingement sign.  The veteran had a painful popping 
with compression of the glenohumeral joint on the right.  The 
examiner also said that the veteran appeared to have a 
positive apprehension sign and when abducting and externally 
rotating his right arm.  This pain was described as 
consistent with the pain the veteran experienced before.  The 
examiner reported that x-rays of the left wrist showed 
radiocarpal degenerative arthritis.  In his impressions the 
examiner stated that the veteran had post-traumatic arthritis 
of the left wrist.  This was significantly limiting to him 
during activity and flare-ups.  He said that this could 
potentially decrease the veteran's range of motion even more 
during flare-ups, and given the veteran's type of work, he 
felt this was a significant disability for him.  The examiner 
also said that he felt the veteran might have a lateral tear 
in the right shoulder.  He said that x-rays showed no 
significant pathology; however, he felt the veteran may have 
a recurrence of his prior problem based on clinical findings.  
The examiner said that this was also significantly disabling 
for the veteran with overhead activity and trying to lift 
heavy objects out at a distance from his body which was a 
significant part of his job as a postman.

In January 2001, the RO increased the veteran's left wrist 
disability rating to 10 percent, effective from September 1, 
1992.  The disability rating of 10 percent for the veteran's 
right shoulder disability was unchanged.

In April 2001, the RO wrote to the veteran and informed him 
of the enactment of the Veteran's Claims Assistance Act of 
2000, Pub. L. No. 106-475.  In addition to informing the 
veteran about the new law and VA's duty to assist the 
veteran, the letter also forwarded a questionnaire for him to 
complete that would allow him to indicate if he had received 
additional treatment, and where and when.  If additional 
treatment had been provided, the questionnaire also asked 
that the veteran complete the necessary authorization form so 
that VA could attempt to obtain any outstanding evidence 
identified by the veteran.  

There is no indication of a response from the veteran to the 
RO's April 2001 letter. His representative submitted a VA 
Form 646 in June 2001 and made no reference to any 
outstanding evidence.

II.  Analysis/General Rating Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  The United States Court of Appeals 
for Veterans Claims (Court) has held that an appeal from an 
initial rating is a separate and distinct claim from a claim 
for an increased rating.  Fenderson v. West, 12 Vet App 119 
(1999).  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

In regard to joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2001).

A.  Right Shoulder

The Board notes that the Rating Schedule has been revised 
with respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed. Reg. 30,235-30,240 (Jun. 3, 
1997) (codified at 38 C.F.R. §§ 4.55 - 4.73 (2001); 38 C.F.R. 
§§ 4.47-4.54 and 4.72 were removed and reserved).  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments clarify that the 
changes were not intended to be substantive.  See 62 Fed. 
Reg. 30,235-30,237.

The Court has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to the resolution of 
his claim under the criteria that are to his advantage.  
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  However, 
as stated, a review of the new regulations indicates that no 
substantive changes were made to the applicable rating 
criteria.  The Board notes that the RO considered the changes 
in the criteria and notified the veteran of the change in the 
January 2001 supplemental statement of the case while 
evaluating his claim using both the old and amended criteria.  
Thus there is no prejudice to the veteran in the Board 
adjudicating his claim under the old and amended rating 
criteria.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The regulatory changes did not result in any material change 
to the respective rating criteria for Muscle Groups I, and 
IV, which both before and after the regulatory changes are 
evaluated under Diagnostic Codes 5301, and 5304.  38 C.F.R. 
§ 4.73 (1996); 38 C.F.R. § 4.73 (2001).

Both before and after the regulatory changes, when evaluating 
damage to muscle groups, disability pictures are based on the 
cardinal signs and symptoms of muscle disability, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  See 38 C.F.R. § 4.54 (previous regulations), 
§ 4.56 (revised regulations)

Muscle Group I consists of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae, and serratus 
magnus.  The function of Muscle Group I is upward rotation of 
the scapula, and elevation of the arm above shoulder level.  
Under both prior and present regulations, a moderate 
disability warrants a 10 percent evaluation.  A 30 percent 
rating is for application where there is a moderately severe 
disability involving the dominant arm.  38 C.F.R. § 4.73, 
Diagnostic Code 5301.

Muscle Group IV consists of the intrinsic muscles of the 
shoulder girdle: supraspinatus, infraspinatus and teres 
minor, subscapularis and coracobrachialis.  The function of 
Muscle Group IV is stabilization of the shoulder against 
injury in strong movements, holding head of humerus in the 
socket, abduction, outward rotation and inward rotation of 
the arm.  A 10 percent rating is assigned for a moderate 
disability of the dominant arm.  A 20 percent rating is 
warranted where there is evidence of a moderately severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5304.

The Board notes that a normal range of shoulder motion for 
flexion and abduction is 0 to 180 degrees and for internal 
and external rotation it is 0 to 90 degrees.  38 C.F.R. § 
4.71, Plate I (2001).

In this case there is no evidence to warrant the assignment 
of a 30 percent rating under Diagnostic Code 5301 or a 20 
percent rating under Diagnostic Code 5304 for a moderately 
severe disability.  There is no evidence of atrophy, loss of 
power, weakness, or lower threshold of fatigue in the right 
shoulder in general.  The several VA examinations have not 
reported any loss of strength.  His range of motion has 
remained almost normal through the several planes of motion, 
to include being able to raise his arm above shoulder level.  
The latest VA examination did report that the veteran 
experienced difficulty with overhead activity and with 
holding weights at a distance from his body.  There is no 
evidence of any muscle damage and x-rays have been negative 
for any significant pathology or DJD.  When all of the 
evidence is considered there is no basis to find that the 
veteran experiences a moderately severe disability of the 
right shoulder under either diagnostic code at any time since 
September 1, 1992.

The veteran's right shoulder disability was also previously 
rated under Diagnostic Code 5203 for impairment of the 
clavicle or scapula.  38 C.F.R. § 4.71a (2001).  Under 
Diagnostic Code 5203 a 20 percent rating is for consideration 
where there is evidence of dislocation of the clavicle or 
scapula or nonunion with loose movement.  The objective 
evidence of record reflects no impairment of the veteran's 
right clavicle or scapula.  Accordingly, there is no basis 
for a higher rating for the veteran's right shoulder 
disability.

The Board has also considered Diagnostic Code 5201, 
pertaining to limitation of motion of the arm, for a possible 
higher rating.  Under Diagnostic Code 5201 a 20 percent 
rating is for consideration where there is limitation of 
motion to shoulder level of the dominant arm.  A 30 percent 
rating is warranted where the motion of the arm is limited to 
midway between the side and the shoulder.  38 C.F.R. § 4.71a.

The veteran's range of motion for flexion and abduction has 
been measured to go above his shoulder level on each of his 
VA examinations.  He has not contended that his motion is 
limited to the shoulder level or below.  In short, there is 
no evidence to warrant the assignment of a 20 percent rating 
for limitation of motion under Diagnostic Code 5201.

The Board has also considered additional diagnostic codes for 
a possible higher rating.  There is no evidence of ankylosis 
of the scapulohumeral articulation, or impairment of the 
humerus by nonunion or malunion to warrant consideration of a 
higher rating under Diagnostic Codes 5200, and 5202, 
respectively.  38 C.F.R. § 4.71a.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In this case, the veteran was noted to have a painful popping 
upon compression of the glenohumeral joint on the right at 
the time of his April 2000 VA examination.  He was also noted 
to have a positive apprehension sign.  The examiner commented 
that the veteran's right shoulder disability represented a 
significant disability when he did overhead activity or held 
heavy objects at a distance from his body, both activities 
that were attributed to the veteran's employment.  The Board 
finds that this does not rise to a level to require the 
assignment of a higher disability rating under 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca.  The veteran has essentially a full 
range of motion; there is no atrophy of the shoulder muscles 
or loss of strength.  There is no x-ray evidence of any 
abnormalities.  In short, the veteran's limitations of having 
pain when working overhead or when holding a heavy object at 
a distance from his body is contemplated in his current 10 
percent rating.  

II.  Left Wrist

The veteran's left wrist disability has been evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, which is 
used to rate disabilities involving traumatic arthritis.  
38 C.F.R. § 4.71a (2001).  The rating schedule provides that 
traumatic arthritis is to be rated as degenerative arthritis 
under Diagnostic Code 5003, which in turn, provides that, 
when documented by x- rays, arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.

Limitation of motion of the wrist is rated under Diagnostic 
Code 5215, which assigns a maximum 10 percent rating for 
limitation of dorsiflexion to less than 15 degrees, or 
limitation of palmar flexion in line with forearm.  Further 
the standardized range of motion for the wrist is plantar 
flexion to 80 degrees and dorsiflexion to 70 degrees and 
ulnar deviation to 40 degrees and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

As noted above, the veteran's range of motion for his left 
wrist was essentially normal at the time of his VA 
examination in November 1992.  No findings relative to the 
left wrist were expressed in the January 1996 VA examination 
report.  In January 1999 the veteran was noted to have 
"excellent" range of motion, although the actual 
measurements were less than full as indicated in Plate I.  In 
April 2000 the range of motion had decreased to only 30 
degrees dorsiflexion and 10 degrees palmar flexion.  His 
ulnar and radial deviation measurements were also decreased.  

It is apparent from the medical evidence of record, the 
limitation of motion of the veteran's wrist does not reach a 
compensable level under this diagnostic code; however, he 
clearly has x-ray evidence of arthritis, and pain on motion.  
Therefore, he does meet the requirements for a compensable 
rating of 10 percent - his current disability rating.  A 10 
percent rating is the maximum schedular rating under 
Diagnostic Code 5215.  Further, there is no medical evidence 
of ankylosis to warrant consideration of a higher rating 
under Diagnostic Code 5214.  38 C.F.R. § 4.71A.  

Accordingly, as the veteran has been assigned the maximum 
rating available for his left wrist disability, his claim for 
a higher rating must be denied.  There is no evidentiary 
basis for assigning a higher disability rating for pain.  See 
Spencer v. West, 13 Vet. App. 376, 382 (2000) (a claimant 
cannot obtain a rating greater than 10 percent under 
Diagnostic Code 5215 for functional loss due to pain); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (to the same 
effect).

In regard to the staged rating for the left wrist disability, 
the Board notes that the RO assigned an effective date of 
September 1, 1992, for service connection and the compensable 
rating.  This represents the earliest possible date for the 
rating as the veteran was discharged from service on August 
31, 1992.  As reflected in the above analysis, there is no 
basis to assign a higher disability rating at any time during 
the pendency of this claim.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The veteran has said that he 
experiences difficulty at work when working overhead or with 
holding heavy weights at a distance from his body; however, 
there is no showing that this has limited him in his job, 
missed work, or been reassigned for inability to perform his 
job.  Moreover there is no evidence of the veteran requiring 
any treatment for either his right shoulder or left wrist 
disabilities.  In the absence of such factors, the Board is 
not required to discuss the possible application of 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for either the veteran's right 
shoulder or left wrist disability at any time from September 
1, 1992.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).

In denying the veteran's claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which are not applicable in 
this case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 (West Supp. 2001) and 
newly published 38 C.F.R. § 3.159(b)(2), the Secretary has a 
duty to notify a claimant if an application for benefits is 
incomplete.  The notice must inform the applicant of any 
information necessary to complete the application.  In this 
case, the application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2001) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2001).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to assist by way of providing notice.

In this case, the veteran was notified in March 1993 
regarding the grant of service connection for his left wrist 
and right shoulder disabilities.  He was informed that they 
were rated as noncompensable at that time and that he would 
need to submit evidence of limited motion, pain on motion or 
other indications of functional impairment to warrant an 
increased rating.  In October 1995 and November 1996 the RO 
contacted the veteran following remands from the Board.  In 
each case the veteran was requested to identify evidence of 
treatment or supportive of his claim and that the RO would 
assist him in obtaining the evidence.  While the veteran 
submitted evidence pertinent to the status of his dependents, 
he provided no evidence of treatment in response to the RO's 
queries.  He did not identify any source of treatment or 
other evidence at the time of his several VA examinations.

The veteran was informed of the enactment of the VCAA in 
April 2001.  He was informed that the RO was prepared to 
assist him in obtaining evidence in support of his claim.  He 
was asked to tell the RO about any additional information or 
evidence that he wanted to be obtained and added to the 
record.  He was requested to respond by June 2001.  There is 
no indication in the claims folder that the veteran responded 
to the RO's letter.  The veteran's representative submitted a 
statement in support of the claim in June 2001.  There was no 
mention of any outstanding evidence or information that was 
available and that the veteran wanted VA's assistance in 
obtaining.

The veteran was provided a statement of the case (SOC) which 
addressed the entire development of his claim up to that 
point.  The SOC addressed the procedural aspects of the case, 
provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the veteran's claim.  The veteran was issued multiple 
supplemental statements of the case that reviewed the 
accumulated evidence and restated the bases for the denial of 
his claim.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to support his claim for higher ratings.  He 
has been provided assistance in obtaining the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and newly promulgated 38 C.F.R. 
§ 3.159(b).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2001) and established by 
regulation at the new 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 
45,630-32.  This section of the VCAA and new regulation sets 
forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by 
the VA or the veteran.  The record is replete with multiple 
solicitations by the RO requesting that the veteran identify 
any source of evidence or treatment that would be pertinent 
to this claim.  The veteran was further advised to identify 
or submit evidence or information in support of his claim by 
way of the Board's remands in 1995 and 1996, respectively.  
The veteran has been afforded multiple VA examinations.  He 
testified at a Travel Board hearing in December 1993 and was 
afforded the opportunity for a second hearing but did not 
elect to have the hearing.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  The Board is not aware of any such evidence.  
Therefore, the Board finds that the VA has complied with the 
spirit and the intent of the duty to assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).

The Board has considered the case of Bernard, supra for 
possible prejudice to the veteran by the Board's application 
of the VCAA.  In this case, the veteran has been informed by 
the RO of the provisions of the VCAA and his claim 
adjudicated under the new statute.  Therefore, there is no 
prejudice to the veteran by the Board's actions in this case.












ORDER

Entitlement to an evaluation in excess of 10 percent for 
disability of the right shoulder, to include disability of 
the right trapezius muscle, is denied. 

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured left wrist is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

